DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 22 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent Application Publication No. 2006/0210202 to Plourde.
Regarding claim 21, Plourde discloses a package opening system comprising: a recloseable access device (4) having a device opening portion (defined at tear line 36), at least first and second flanges (22, 48), mating elements (24, 28), with the first flange (22) is heat sealed to an interior surface of a first package panel portion (at transverse seal 12; Fig. 8; paragraph [0024]) and the second flange (28) is heat sealed to an interior surface of the first package panel portion (at web/zipper seal 30; Fig. 8; paragraph [0028]); a perforated tab portion (tear line 36) provided with an outside surface of a package panel portion (16) and covering the device opening portion in an initial packaged state (Fig. 7); and at least one flexible film safety flap (44) having a first seal edge and an unsealed second free edge (below peel seal 46), the first seal edge of the safety flap (44) is directly heat sealed to the first flange (22) of the recloseable access device on a first side of the device opening portion (at transverse seal 12; Fig. 8; paragraph [0024]).  Plourde discloses only a portion of the base strip (44) being sealed to 
Regarding claim 22, Plourde discloses a portion of the base strip (48) above the closure profile (28) is peelably connected to the base strip (44; Fig. 8) meets the recitation “further including a second safety flap.”
Regarding claim 25, Plourde discloses the at least one safety flap (44) includes a second closure feature (peel seal 46).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 10, 12, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication No. 2006/0210202 to Plourde.
Regarding claim 1, Plourde discloses a package (10) comprising a first panel portion (16); a second panel portion (18), such that at least the first panel portion and the second panel portion define the package having a content access opening, defined through the first panel portion (at tear line 36), and an inner cavity adapted to contain package contents (P); an access 
However, Plourde discloses the second free edge (below peel seal 46) of safety flap (44) releasably located within the access device instead of between the access device and the first panel portion.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to releasably locate the safety flap (44) between the access device and first panel portion in the Plourde package, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Regarding claim 3, Plourde discloses the access device is a recloseable zipper device.
Regarding claim 6, Plourde discloses a portion of the base strip (48) above the closure profile (28) is peelably connected to the base strip (44; Fig. 8) meets the recitation “further including a second safety flap.”

	Regarding claim 10, Plourde discloses a first panel portion (16) having a first interior surface and a first exterior surface; a second panel portion (18) having a second interior surface, such that at least the first panel portion and the second panel portion define the package having a content access opening (defined at tear line 36) and an inner cavity adapted to contain package contents (P); an access device (4) having first and second flanges (22, 48) and locking members (24, 28); with the first flange (22) is heat sealed to an interior surface of a first package panel portion (at transverse seal 12; Fig. 8; paragraph [0024]) and the second flange (28) is heat sealed to an interior surface of the first package panel portion (at web/zipper seal 30; Fig. 8; paragraph [0028]); a tab portion (tear line 36) provided at the first exterior surface of the first panel portion and covering the content access opening in an initial packaged state (Fig. 7); and at least one flexible film safety flap (44) having a first seal edge and an opposing second free edge, the first seal edge of the safety flap (44) directly heat sealed to the first flange (22) of the access device, between the first interior surface of the first panel portion and the first flange on a first side of the content access opening (Fig. 8), with the at least one safety flap extending across the content access opening within the inner cavity such that the second free edge (below peel seal 46) is provided on a second side of the content access opening, not sealed to the first panel portion (Fig. 8) and not sealed directly to the access device (Fig. 8), which meets the structure implied by the recitation “hingeable to selectively permit access to the content access opening such that the second free edge is movable away from the one or more locking members.”
	However, Plourde discloses the second free edge (below peel seal 46) of safety flap (44) releasably located within the access device instead of intermediate the first panel portion and the access device.  It would have been obvious to one having ordinary skill in the art before the 
	Regarding claim 12, Plourde discloses the access device is a recloseable zipper device.
Regarding claim 31, Plourde discloses the tab portion (tear line 36) includes one or more perforations (paragraph [0030]), which meets the structure implied by the functional recitation “to facilitate access to the content access opening.”

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication No. 2006/0210202 to Plourde and Patent Application Publication No. 2009/0067761 to Koenigkramer et al.
	Plourde discloses the claimed invention, as discussed above, except that the second closure feature (46) is a peel seal instead of zipper closure.  Koenigkramer et al. shows that zipper closure is an equivalent structure known in the art.  Therefore, because these two second closure features were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute the peel seal in Plourde for the zipper closure.

Allowable Subject Matter
Claims 27-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed 01/07/2021 have been fully considered but they are not persuasive.
	Applicant remarks that Plourde does not teach or suggest both flanges of the access device heat sealed to the first panel portion or the interior of the panel portion.  Applicant is mistaken.  Plourde clearly discloses the first flange (22) of the access device (4) being heat sealed to an interior surface of a first package panel portion (16) via transverse seal (12; Fig. 8; paragraph [0024]) and the second flange (28) is heat sealed to an interior surface of the first package panel portion (16) at web/zipper seal (30; Fig. 8; paragraph [0028]).
	Applicant further remarks Plourde does teach or suggest positioning of a safety flap that is heat sealed directly to one of the flanges.  Applicant is directed to Fig. 8 of Plourde, which discloses a safety flap (44) provided with the first seal edge heat sealed directly to the first edge flange (22) of the access device (4) at transverse seal (12).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546.  The examiner can normally be reached on M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/JES F PASCUA/Primary Examiner, Art Unit 3734